Case 21-11466-elf        Doc 58     Filed 07/02/21 Entered 07/02/21 15:10:40               Desc Main
                                    Document      Page 1 of 2



                          UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF PENNSYLVANIA


 In re:                                                   Chapter 11

 1121 Pier Village LLC                                    Case No. 21-11466(ELF)

                                 Debtor.




                    MOTION AND ORDER FOR ADMISSION PRO HAC VICE

         Pursuant to Local Rule 9010-1 and the attached certification, counsel moves the admission pro
hac vice of James F. Lathrop, Esquire of Robinson & Cole LLP to represent The Henry J. Stewart Trust
in this matter.

Dated: July 2, 2021                             /s/ Rachel Jaffe Mauceri
                                                Rachel Jaffe Mauceri (I.D. # 209823)
                                                ROBINSON & COLE LLP
                                                1650 Market Street
                                                Suite 3600
                                                Philadelphia, PA 19103
                                                Telephone:      215-389-0556
                                                Facsimile:      215-827-5982
                                                rmauceri@rc.com

                                                Counsel to The Henry J. Stewart Trust

             CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

       Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
admitted, practicing, and in good standing as a member of the Bars of the States of Delaware and
New York. I submit to the disciplinary jurisdiction of this Court for any alleged misconduct which
occurs in the preparation or course of this action. I also certify that I am generally familiar with
this Court’s Local Rules and with Standing Order for District Court Fund revised 8/31/16. I
further certify that the annual fee of $25.00 has been paid to the Clerk of Court for District
Court.
Case 21-11466-elf     Doc 58     Filed 07/02/21 Entered 07/02/21 15:10:40             Desc Main
                                 Document      Page 2 of 2



Dated: July 2, 2021                         /s/ James F. Lathrop
                                           James F. Lathrop, Esq.
                                           ROBINSON & COLE LLP
                                           1201 North Market Street
                                           Suite 1406
                                           Wilmington, DE 19801
                                           Telephone:     302.516.1713
                                           Facsimile:     302.516.1699
                                           Email:         jlathrop@rc.com

                               ORDER GRANTING MOTION

       IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.
